DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on April 16, 2019.  Claims 1 – 20 are pending and examined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 5, 9 – 11, 13, and 17 - 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Non-Patent Literature to SRIDHARAN (herein after “Sridharan”), “Investigation of time-synchronization over Ethernet In-Vehicle Networks for automotive applications ", 2015, Eindhoven University of Technology in view of U.S. Patent No. 10,514,465 B2 to NAMINENI et al. (herein after "Namineni").

As to Claim 1,
Sridharan is considered to disclose a computer-implemented method (see pg. 43, Fig. 3.1, Table 3.1), comprising: 
calibrating timing of a first computing node of an autonomous vehicle host system based on an external time source (see Figs. 3.1, 3.2, Sections 1.2, 3.2, 3.3, and 3.4.  In particular, see pg. 21, "This consisted of a micro controller capable of controlling and monitoring these devices. However this proved to be insufficient due to the introduction of more ECUs into the vehicle and many functions needed to be distributed across several ECUs... If this had to be done independently by both the 


    PNG
    media_image1.png
    509
    711
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    238
    734
    media_image2.png
    Greyscale

transmitting, from the first computing node to a second computing node of the autonomous vehicle host system (see Fig. A.1, pg. 73, Section A.1, "CAN… allows all the nodes to transmit their messages… CAN is a well established standard that has been in the automotive world for over 30 years"), 
a first timing message via a first communication channel between the first computing node and the second computing node (see pg. 44, Section 3.2, pg. 75, Section A.4, See Fig. B.1, pg. 77, Announce Message.  In particular, see Fig. 2, 

    PNG
    media_image1.png
    509
    711
    media_image1.png
    Greyscale

see pg. 44, Section 3.2, "two clocks at both ends of the link... The switch peer delay is the propagation delay between the switch and the Grand-Master. It is calculated by exchanging peer delay messages."  See pg. 76, Figs. A.4,A.5,A.6.   



    PNG
    media_image3.png
    479
    712
    media_image3.png
    Greyscale

See pg. 75, Section A.4, "FlexRay network is very  flexible with respect to topology (Figures A.4,A.5,A.6)... dual redundant channels (possible in Ethernet but not others). It can be configured as a bus, a star or a multi-star network. With respect to CAN it is more deterministic, composable, fault tolerant, flexible and it has a higher baud rate"); and 
calibrating timing of the second computing node based on the first timing message to synchronize timing of the first computing node and of the second computing node.  (See Fig. 3.1, pgs. 42 - 45, Sections 3.1 - 3.3.1, Fig. B.2, pg. 77.  In particular, see Fig. 3.1, pg. 42 Section 3.1, "The computers are inter-connected by a network. In order to synchronize these clock they need to exchange time through messages. IEEE 802.1AS (gPTP) is nothing but a specific way of doing this. gPTP is a specification of messages and the mechanism of exchanging these messages to accurately pass on the time of a reference clock to all the entities in the network."  See 


    PNG
    media_image1.png
    509
    711
    media_image1.png
    Greyscale

See Fig. 3.7, pg. 52, synchronization method of nodes through master and slave device scenario.  See also Fig. 3.1, and pgs. 57 – 58, Section 3.4.6.  

    PNG
    media_image4.png
    787
    668
    media_image4.png
    Greyscale

In particular, see pg. 58, Section 3.4.6, “The Master node sends the Sync message. The Switch receives the Sync message and forwards it on all its ports.”

    PNG
    media_image5.png
    714
    534
    media_image5.png
    Greyscale

See also Fig. A.1, pg. 73, and pg. 6, Abstract.)
However, Sridharan’s automobile time-synchronization system over Ethernet In-Vehicle Networks does not teach, or suggest wherein the first computing node and the second computing node are configured to perform different autonomous driving operations of an autonomous driving vehicle (ADV) in a collaborated manner.
 to cure the gaps that Sridharan has in disclosing the claimed invention.
Namineni’ work presents a vehicle system wherein according to a vehicle’s internal clock, it receives an external time signal via wireless communications, wherein the external time signal is a wireless communications signal that includes a time value; determining whether a predetermined amount of time has passed since a most-recent clock update; when it is determined that a predetermined amount of time has passed since the most recent vehicle clock update, then performs a plurality of vehicle operations, including but not limited to managing drift operations, and disabling vehicle operations based upon conditions.  (See Abstract)
Namineni further teaches wherein the first computing node and the second computing node (see Figs. 1 – 2, and Col. 7, Lines 15 - 34, "acting as a wireless access point (WAP) for devices to connect to, wireless communications device 30 may carry out wireless communications with another wireless access point, such as a non-vehicle wireless access point (WAP). In such an arrangement, the non-vehicle WAP may be connected to a router and provide device 30 a connection to the Internet or other remote network, such as via land network 76. Device 30 may be set to a station or a client mode and, thus, may then carry out wireless communications with the non-vehicle WAP. As used herein, a station or a client mode is an operating mode of a wireless communications device that enables the device to act as a station or client device thereby allowing the device to scan for and connect to host devices (e.g., wireless access points). More particularly, in the client mode, the client device permits another 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Sridharan’s automobile time-synchronization system over Ethernet In-Vehicle Networks with the autonomous operations by an autonomous vehicle’s in-vehicle clock administration, as taught by Namineni.  Motivation for combining the elements can include, but are not limited to:  providing or supplementing of vehicle functionality, such as fuel ignition, ignition timing, disabling vehicle operations, etc.; and coordination of a vehicle sharing reservation.

As to Claim 2,
the method of claim 1, wherein the external time source is one of: 
a time server reachable over a network, a Global Positioning System (GPS) signal, or a cellular network signal.  (See pg. 46, Section 3.3.2, Clocks, "Grand-master clock This type of clock acts only as a master and never assumes the role of a slave. It has a good clock quality and has an accurate source of time like GPS etc.")

As to Claim 3,
Modified Sridharan substantially discloses the method of claim 1, further comprising: 
transmitting, from the first computing node to a third computing node of the autonomous vehicle host system (see Fig. A.1, pg. 73, Section A.1, "CAN… allows all the nodes to transmit their messages… CAN is a well established standard that has been in the automotive world for over 30 years."  See also  pg. 44, Section 3.2, and pg. 76, Figs. A.4,A.5,A.6), 
a second timing message via a second communication channel between the first computing node and the third computing node (see pg. 44, Section 3.2, pg. 75, Section A.4, See Fig. B.1, pg. 77, Announce Message.  In particular, see Fig. 2, 

    PNG
    media_image1.png
    509
    711
    media_image1.png
    Greyscale

see pg. 44, Section 3.2, "two clocks at both ends of the link... The switch peer delay is the propagation delay between the switch and the Grand-Master. It is calculated by exchanging peer delay messages."  See pg. 76, Figs. A.4,A.5,A.6.   



    PNG
    media_image3.png
    479
    712
    media_image3.png
    Greyscale

See pg. 75, Section A.4, "FlexRay network is very  flexible with respect to topology (Figures A.4,A.5,A.6)... dual redundant channels (possible in Ethernet but not others). It can be configured as a bus, a star or a multi-star network. With respect to CAN it is more deterministic, composable, fault tolerant, flexible and it has a higher baud rate.”  Sridharan’s system teaches a plurality of message timings); and 
calibrating timing of the third computing node based on the second timing message to synchronize timing of the first computing node and of the third computing node (see
(See Fig. 3.1, pgs. 42 - 45, Sections 3.1 - 3.3.1, Fig. B.2, pg. 77.  In particular, see Fig. 3.1, pg. 42 Section 3.1, "The computers are inter-connected by a network. In order to synchronize these clock they need to exchange time through messages. IEEE 802.1AS (gPTP) is nothing but a specific way of doing this. gPTP is a specification of messages and the mechanism of exchanging these messages to accurately pass on 


    PNG
    media_image1.png
    509
    711
    media_image1.png
    Greyscale

See Fig. 3.7, pg. 52, synchronization method of nodes through master and slave device scenario.  See also Fig. 3.1, and pgs. 57 – 58, Section 3.4.6.  

    PNG
    media_image4.png
    787
    668
    media_image4.png
    Greyscale

In particular, see pg. 58, Section 3.4.6, “The Master node sends the Sync message. The Switch receives the Sync message and forwards it on all its ports.”

    PNG
    media_image5.png
    714
    534
    media_image5.png
    Greyscale

See also Fig. A.1, pg. 73, and pg. 6, Abstract), and 
wherein the first, second, and third computing nodes are connected with a common master topology.  (See Fig. 3.1, 3.2, pgs. 42 - 45, Sections 3.1 - 3.3.1, Fig. B.2, pg. 77, and Fig. A.1, pg. 73, and pg. 6, Abstract.  In particular, see pg. 43, Fig. 3.2.  See Fig. 3.7, pg. 52,  Fig. 3.1, and pgs. 57 – 58, Section 3.4.6.  In particular, see pg. 58, Section 3.4.6.  See also Fig. A.1, pg. 73.)

As to Claim 5,
Modified Sridharan substantially discloses the method of claim 1, wherein the first timing message is a Network Time Protocol (NTP) message or a Precision Time Protocol (PTP) message (see pgs. 43 - 44, Figs. 3.1 - 3.2, Table 3.1.  See also pgs. 79 - 80, section gPTP configuration.  In particular, see pg. 80., "ntp"), and 
the first communication channel is an Ethernet channel.  (See pg. 75, Section A.4, "FlexRay network is very  flexible with respect to topology (Figures A.4,A.5,A.6)... dual redundant channels (possible in Ethernet but not others). It can be configured as a bus, a star or a multi-star network. With respect to CAN it is more deterministic, composable, fault tolerant, flexible and it has a higher baud rate.")

    PNG
    media_image3.png
    479
    712
    media_image3.png
    Greyscale

As to Claim 9,
Sridharan is considered to disclose the apparatus wherein, the operations comprising: 
calibrating timing of a first computing node of an autonomous vehicle host system based on an external time source (see Figs. 3.1, 3.2, Sections 1.2, 3.2, 3.3, and 3.4.  In particular, see pg. 21, "This consisted of a micro controller capable of controlling and monitoring these devices. However this proved to be insufficient due to the introduction of more ECUs into the vehicle and many functions needed to be distributed across several ECUs... If this had to be done independently by both the systems each ECU should have access to its own sensor. This would prove to be costly and thus the concept of networking was introduced."  See pg. 25, 1.2.1, "AVB is a set of communication standards designed for transforming a network into a real-time streaming capable system... The Advanced Driver Assistance System (ADAS) typically improves the safety, risk of damage and connectivity on the move. Figure 1.4 gives an overview of the ADAS. ADAS is an important feature which would play a key role in the development of autonomous cars."  Emphasis added. See 3.3, "IEEE 1588 is a synchronization protocol which is used to establish a common time reference between different nodes in a network."  See pg. 43, Fig. 3.2.




    PNG
    media_image1.png
    509
    711
    media_image1.png
    Greyscale

See pg. 45, 3.3.1, "1. Sync : Message that is used as a reference for passing the reference time from the Grand-Master to all the slave nodes."  See also pg. 49, 3.4, and 3.4.1.  

    PNG
    media_image2.png
    238
    734
    media_image2.png
    Greyscale


See Fig. A.1, Pg. 73); 
transmitting, from the first computing node to a second computing node of the autonomous vehicle host system (see Fig. A.1, pg. 73, Section A.1, "CAN… allows all the nodes to transmit their messages… CAN is a well-established standard that has been in the automotive world for over 30 years"), 
a first timing message via a first communication channel between the first computing node and the second computing node (see pg. 44, Section 3.2, pg. 75, Section A.4, See Fig. B.1, pg. 77, Announce Message.  In particular, see Fig. 2, 

    PNG
    media_image1.png
    509
    711
    media_image1.png
    Greyscale

see pg. 44, Section 3.2, "two clocks at both ends of the link... The switch peer delay is the propagation delay between the switch and the Grand-Master. It is calculated by exchanging peer delay messages."  See pg. 76, Figs. A.4,A.5,A.6.   

    PNG
    media_image3.png
    479
    712
    media_image3.png
    Greyscale

See pg. 75, Section A.4, "FlexRay network is very  flexible with respect to topology (Figures A.4,A.5,A.6)... dual redundant channels (possible in Ethernet but not others). It can be configured as a bus, a star or a multi-star network. With respect to CAN it is more deterministic, composable, fault tolerant, flexible and it has a higher baud rate"); and 
calibrating timing of the second computing node based on the first timing message to synchronize timing of the first computing node and of the second computing node.  (See Fig. 3.1, pgs. 42 - 45, Sections 3.1 - 3.3.1, Fig. B.2, pg. 77.  In particular, see Fig. 3.1, pg. 42 Section 3.1, "The computers are inter-connected by a network. In order to synchronize these clock they need to exchange time through messages. IEEE 802.1AS (gPTP) is nothing but a specific way of doing this. gPTP is a specification of messages and the mechanism of exchanging these messages to accurately pass on the time of a reference clock to all the entities in the network."  See 


    PNG
    media_image1.png
    509
    711
    media_image1.png
    Greyscale

See Fig. 3.7, pg. 52, synchronization method of nodes through master and slave device scenario.
See also Fig. 3.1, and pgs. 57 – 58, Section 3.4.6.  

    PNG
    media_image4.png
    787
    668
    media_image4.png
    Greyscale

In particular, see pg. 58, Section 3.4.6, “The Master node sends the Sync message. The Switch receives the Sync message and forwards it on all its ports.”

    PNG
    media_image5.png
    714
    534
    media_image5.png
    Greyscale

See also Fig. A.1, pg. 73, and pg. 6, Abstract.)
While Sridharan’s automobile time-synchronization system over Ethernet In-Vehicle Networks teaches a processor (see pgs. 43 - 46, Figs. 3.1 - 3.3, and pg. 59, Fig. 4.1, and Section 4.1.1, "The development boards (end-nodes) selected for the implementation use a Freescale i.MX6Solo processor. The i.MX6 based device was selected because the i.MX6 has a MAC combined with a time-stamping module to support precise time-stamping of incoming and outgoing frames”), Namineni provides wherein a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations.  (See Fig. 1, and Col. 8, Lines 16 - 35.  In particular, see Col. 8, Lines 15 - 36, "Memory 36 may include RAM, other temporary powered memory, any non-transitory computer-readable medium ( e.g., NVRAM or EEPROM), or any other electronic computer medium that stores some or all of the software needed to carry out the various external device functions discussed herein.")
However, Sridharan’s automobile time-synchronization system over Ethernet In-Vehicle Networks does not teach, or suggest wherein the first computing node and the second computing node are configured to perform different autonomous driving operations of an autonomous driving vehicle (ADV) in a collaborated manner.
Therefore, Namineni is introduced to combine with Sridharan’s automobile time-synchronization system over Ethernet In-Vehicle Networks to cure the gaps that Sridharan has in disclosing the claimed invention.
Conversely, Namineni teaches wherein the first computing node and the second computing node (see Figs. 1 – 2, and Col. 7, Lines 15 - 34, "acting as a wireless access point (WAP) for devices to connect to, wireless communications device 30 may carry out wireless communications with another wireless access point, such as a non-vehicle wireless access point (WAP). In such an arrangement, the non-vehicle WAP may be connected to a router and provide device 30 a connection to the Internet or other remote network, such as via land network 76. Device 30 may be set to a station or a client mode and, thus, may then carry out wireless communications with the non-vehicle 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Sridharan’s automobile time-synchronization system over Ethernet In-Vehicle Networks with the autonomous operations by an autonomous vehicle’s in-vehicle clock administration, as taught by Namineni.  Motivation for combining the elements can include, but are not limited to:  providing or supplementing 

As to Claim 10,
Modified Sridharan substantially discloses the machine-readable medium of claim 9, wherein the external time source is one of: 
a time server reachable over a network, a Global Positioning System (GPS) signal, or a cellular network signal.  (See pg. 46, Section 3.3.2, Clocks, "Grand-master clock This type of clock acts only as a master and never assumes the role of a slave. It has a good clock quality and has an accurate source of time like GPS etc.")

As to Claim 11,
Modified Sridharan substantially discloses the machine-readable medium of claim 9, wherein the operations further comprise: 
transmitting, from the first computing node to a third computing node of the autonomous vehicle host system (see Fig. A.1, pg. 73, Section A.1, "CAN… allows all the nodes to transmit their messages… CAN is a well established standard that has been in the automotive world for over 30 years."  See also  pg. 44, Section 3.2, and pg. 76, Figs. A.4,A.5,A.6), 
a second timing message via a second communication channel between the first computing node and the third computing node (see pg. 44, Section 3.2, pg. 75, Section A.4, See Fig. B.1, pg. 77, Announce Message.  In particular, see Fig. 2, 

    PNG
    media_image1.png
    509
    711
    media_image1.png
    Greyscale

see pg. 44, Section 3.2, "two clocks at both ends of the link... The switch peer delay is the propagation delay between the switch and the Grand-Master. It is calculated by exchanging peer delay messages."  See pg. 76, Figs. A.4,A.5,A.6.   



    PNG
    media_image3.png
    479
    712
    media_image3.png
    Greyscale

See pg. 75, Section A.4, "FlexRay network is very  flexible with respect to topology (Figures A.4,A.5,A.6)... dual redundant channels (possible in Ethernet but not others). It can be configured as a bus, a star or a multi-star network. With respect to CAN it is more deterministic, composable, fault tolerant, flexible and it has a higher baud rate.”  Sridharan’s system teaches a plurality of message timings); and 
calibrating timing of the third computing node based on the second timing message to synchronize timing of the first computing node and of the third computing node (see
(See Fig. 3.1, pgs. 42 - 45, Sections 3.1 - 3.3.1, Fig. B.2, pg. 77.  In particular, see Fig. 3.1, pg. 42 Section 3.1, "The computers are inter-connected by a network. In order to synchronize these clock they need to exchange time through messages. IEEE 802.1AS (gPTP) is nothing but a specific way of doing this. gPTP is a specification of messages and the mechanism of exchanging these messages to accurately pass on 


    PNG
    media_image1.png
    509
    711
    media_image1.png
    Greyscale

See Fig. 3.7, pg. 52, synchronization method of nodes through master and slave device scenario.  See also Fig. 3.1, and pgs. 57 – 58, Section 3.4.6.  

    PNG
    media_image4.png
    787
    668
    media_image4.png
    Greyscale

In particular, see pg. 58, Section 3.4.6, “The Master node sends the Sync message. The Switch receives the Sync message and forwards it on all its ports.”

    PNG
    media_image5.png
    714
    534
    media_image5.png
    Greyscale

See also Fig. A.1, pg. 73, and pg. 6, Abstract), and 
wherein the first, second, and third computing nodes are connected with a common master topology.  (See Fig. 3.1, 3.2, pgs. 42 - 45, Sections 3.1 - 3.3.1, Fig. B.2, pg. 77, and Fig. A.1, pg. 73, and pg. 6, Abstract.  In particular, see pg. 43, Fig. 3.2.  See Fig. 3.7, pg. 52,  Fig. 3.1, and pgs. 57 – 58, Section 3.4.6.  In particular, see pg. 58, Section 3.4.6.  See also Fig. A.1, pg. 73.)


As to Claim 13,
Modified Sridharan substantially discloses the machine-readable medium of claim 9, wherein the first timing message is a Network Time Protocol (NTP) message or a Precision Time Protocol (PTP) message (see pgs. 43 - 44, Figs. 3.1 - 3.2, Table 3.1.  See also pgs. 79 - 80, section gPTP configuration.  In particular, see pg. 80., "ntp"), and 
the first communication channel is an Ethernet channel.  (See pg. 75, Section A.4, "FlexRay network is very  flexible with respect to topology (Figures A.4,A.5,A.6)... dual redundant channels (possible in Ethernet but not others). It can be configured as a bus, a star or a multi-star network. With respect to CAN it is more deterministic, composable, fault tolerant, flexible and it has a higher baud rate.")

    PNG
    media_image3.png
    479
    712
    media_image3.png
    Greyscale



As to Claim 17,
Sridharan is considered to disclose a data processing system (see pg. 43, Fig. 3.1, Table 3.1), comprising: 
a processor (see pgs. 43 - 46, Figs. 3.1 - 3.3, and pg. 59, Fig. 4.1, and Section 4.1.1, "The development boards (end-nodes) selected for the implementation use a Freescale i.MX6Solo processor. The i.MX6 based device was selected because the i.MX6 has a MAC combined with a time-stamping module to support precise time-stamping of incoming and outgoing frames”); and 
calibrating timing of a first computing node of an autonomous vehicle host system based on an external time source (see Figs. 3.1, 3.2, Sections 1.2, 3.2, 3.3, and 3.4.  In particular, see pg. 21, "This consisted of a micro controller capable of controlling and monitoring these devices. However this proved to be insufficient due to the introduction of more ECUs into the vehicle and many functions needed to be distributed across several ECUs... If this had to be done independently by both the systems each ECU should have access to its own sensor. This would prove to be costly and thus the concept of networking was introduced."  See pg. 25, 1.2.1, "AVB is a set of communication standards designed for transforming a network into a real-time streaming capable system... The Advanced Driver Assistance System (ADAS) typically improves the safety, risk of damage and connectivity on the move. Figure 1.4 gives an overview of the ADAS. ADAS is an important feature which would play a key role in the development of autonomous cars."  Emphasis added. See 3.3, "IEEE 1588 is a 

    PNG
    media_image1.png
    509
    711
    media_image1.png
    Greyscale

See pg. 45, 3.3.1, "1. Sync : Message that is used as a reference for passing the reference time from the Grand-Master to all the slave nodes."  See also pg. 49, 3.4, and 3.4.1.  

    PNG
    media_image2.png
    238
    734
    media_image2.png
    Greyscale

See Fig. A.1, Pg. 73); 
transmitting, from the first computing node to a second computing node of the autonomous vehicle host system (see Fig. A.1, pg. 73, Section A.1, "CAN… allows all the nodes to transmit their messages… CAN is a well established standard that has been in the automotive world for over 30 years"), 
a first timing message via a first communication channel between the first computing node and the second computing node (see pg. 44, Section 3.2, pg. 75, Section A.4, See Fig. B.1, pg. 77, Announce Message.  In particular, see Fig. 2, 

    PNG
    media_image1.png
    509
    711
    media_image1.png
    Greyscale

see pg. 44, Section 3.2, "two clocks at both ends of the link... The switch peer delay is the propagation delay between the switch and the Grand-Master. It is calculated by exchanging peer delay messages."  See pg. 76, Figs. A.4,A.5,A.6.   

    PNG
    media_image3.png
    479
    712
    media_image3.png
    Greyscale

See pg. 75, Section A.4, "FlexRay network is very  flexible with respect to topology (Figures A.4,A.5,A.6)... dual redundant channels (possible in Ethernet but not others). It can be configured as a bus, a star or a multi-star network. With respect to CAN it is more deterministic, composable, fault tolerant, flexible and it has a higher baud rate"); and 
calibrating timing of the second computing node based on the first timing message to synchronize timing of the first computing node and of the second computing node.  (See Fig. 3.1, pgs. 42 - 45, Sections 3.1 - 3.3.1, Fig. B.2, pg. 77.  In particular, see Fig. 3.1, pg. 42 Section 3.1, "The computers are inter-connected by a network. In order to synchronize these clock they need to exchange time through messages. IEEE 802.1AS (gPTP) is nothing but a specific way of doing this. gPTP is a specification of messages and the mechanism of exchanging these messages to accurately pass on the time of a reference clock to all the entities in the network."  See 


    PNG
    media_image1.png
    509
    711
    media_image1.png
    Greyscale

See Fig. 3.7, pg. 52, synchronization method of nodes through master and slave device scenario.
See also Fig. 3.1, and pgs. 57 – 58, Section 3.4.6.  

    PNG
    media_image4.png
    787
    668
    media_image4.png
    Greyscale

In particular, see pg. 58, Section 3.4.6, “The Master node sends the Sync message. The Switch receives the Sync message and forwards it on all its ports.”

    PNG
    media_image5.png
    714
    534
    media_image5.png
    Greyscale

See also Fig. A.1, pg. 73, and pg. 6, Abstract.)
However, Sridharan’s automobile time-synchronization system over Ethernet In-Vehicle Networks does not teach, or suggest a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, 
wherein the first computing node and the second computing node are configured to perform different autonomous driving operations of an autonomous driving vehicle (ADV) in a collaborated manner.
Therefore, Namineni is introduced to combine with Sridharan’s automobile time-synchronization system over Ethernet In-Vehicle Networks to cure the gaps that Sridharan has in disclosing the claimed invention.
On the other hand, Namineni’s vehicle clock updating system teaches a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations.  (see Fig. 1, and Col. 8, Lines 16 - 35.  In particular, see Col. 8, Lines 15 - 36, "Memory 36 may include RAM, other temporary powered memory, any non-transitory computer-readable medium ( e.g., NVRAM or EEPROM), or any other electronic computer medium that stores some or all of the software needed to carry out the various external device functions discussed herein.")
Namineni further teaches wherein the first computing node and the second computing node (see Figs. 1 – 2, and Col. 7, Lines 15 - 34, "acting as a wireless access point (WAP) for devices to connect to, wireless communications device 30 may carry out wireless communications with another wireless access point, such as a non-vehicle wireless access point (WAP). In such an arrangement, the non-vehicle WAP may be connected to a router and provide device 30 a connection to the Internet or other remote network, such as via land network 76. Device 30 may be set to a station or a client mode and, thus, may then carry out wireless communications with the non-vehicle WAP. As used herein, a station or a client mode is an operating mode of a wireless communications device that enables the device to act as a station or client device 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Sridharan’s automobile time-synchronization system over Ethernet In-Vehicle Networks with the autonomous operations by an autonomous vehicle’s in-vehicle clock administration, as taught by Namineni.  Motivation for combining the elements can include, but are not limited to:  providing or supplementing of vehicle functionality, such as fuel ignition, ignition timing, disabling vehicle operations, etc.; and coordination of a vehicle sharing reservation.

As to Claim 18,
Modified Sridharan substantially discloses the system of claim 17, wherein the external time source is one of: 
a time server reachable over a network, a Global Positioning System (GPS) signal, or a cellular network signal.  (See pg. 46, Section 3.3.2, Clocks, "Grand-master clock This type of clock acts only as a master and never assumes the role of a slave. It has a good clock quality and has an accurate source of time like GPS etc.")

As to Claim 19,
Modified Sridharan substantially discloses the system of claim 17, wherein the operations further comprise: 
transmitting, from the first computing node to a third computing node of the autonomous vehicle host system (see Fig. A.1, pg. 73, Section A.1, "CAN… allows all the nodes to transmit their messages… CAN is a well established standard that has been in the automotive world for over 30 years."  See also  pg. 44, Section 3.2, and pg. 76, Figs. A.4,A.5,A.6), 
a second timing message via a second communication channel between the first computing node and the third computing node (see pg. 44, Section 3.2, pg. 75, Section A.4, See Fig. B.1, pg. 77, Announce Message.  In particular, see Fig. 2, 

    PNG
    media_image1.png
    509
    711
    media_image1.png
    Greyscale

see pg. 44, Section 3.2, "two clocks at both ends of the link... The switch peer delay is the propagation delay between the switch and the Grand-Master. It is calculated by exchanging peer delay messages."  See pg. 76, Figs. A.4,A.5,A.6.   



    PNG
    media_image3.png
    479
    712
    media_image3.png
    Greyscale

See pg. 75, Section A.4, "FlexRay network is very  flexible with respect to topology (Figures A.4,A.5,A.6)... dual redundant channels (possible in Ethernet but not others). It can be configured as a bus, a star or a multi-star network. With respect to CAN it is more deterministic, composable, fault tolerant, flexible and it has a higher baud rate.”  Sridharan’s system teaches a plurality of message timings); and 
calibrating timing of the third computing node based on the second timing message to synchronize timing of the first computing node and of the third computing node (see
(See Fig. 3.1, pgs. 42 - 45, Sections 3.1 - 3.3.1, Fig. B.2, pg. 77.  In particular, see Fig. 3.1, pg. 42 Section 3.1, "The computers are inter-connected by a network. In order to synchronize these clock they need to exchange time through messages. IEEE 802.1AS (gPTP) is nothing but a specific way of doing this. gPTP is a specification of messages and the mechanism of exchanging these messages to accurately pass on 


    PNG
    media_image1.png
    509
    711
    media_image1.png
    Greyscale

See Fig. 3.7, pg. 52, synchronization method of nodes through master and slave device scenario.  See also Fig. 3.1, and pgs. 57 – 58, Section 3.4.6.  

    PNG
    media_image4.png
    787
    668
    media_image4.png
    Greyscale

In particular, see pg. 58, Section 3.4.6, “The Master node sends the Sync message. The Switch receives the Sync message and forwards it on all its ports.”

    PNG
    media_image5.png
    714
    534
    media_image5.png
    Greyscale

See also Fig. A.1, pg. 73, and pg. 6, Abstract), and 
wherein the first, second, and third computing nodes are connected with a common master topology.  (See Fig. 3.1, 3.2, pgs. 42 - 45, Sections 3.1 - 3.3.1, Fig. B.2, pg. 77, and Fig. A.1, pg. 73, and pg. 6, Abstract.  In particular, see pg. 43, Fig. 3.2.  See Fig. 3.7, pg. 52,  Fig. 3.1, and pgs. 57 – 58, Section 3.4.6.  In particular, see pg. 58, Section 3.4.6.  See also Fig. A.1, pg. 73.)


Allowable Subject Matter
Claims 4, 6 – 8, 12, 14 – 16, and 20 are objected to as being dependent upon a rejected base claim, but would be e allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661